Citation Nr: 0936203	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-32 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right leg vein 
disorder.

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for strongyloides 
stercoralis.

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for posttraumatic 
stress disorder (PTSD).  

5.  Entitlement to an increased rating for diabetes mellitus, 
Type II, currently rated as 20 percent disabling.  

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
December 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

On his VA Form 9, the Veteran requested that he be scheduled 
for a video hearing, testifying from the RO, before a 
Veterans Law Judge, presiding over the hearing in Washington, 
D.C.  A review of the file reflects that the Veteran was sent 
a letter in October 2008 which explained requests for Board 
hearings.  He was informed that he would be advised when his 
hearing would be scheduled.  Thereafter, he was not scheduled 
for a Board video hearing; rather, his claims file was 
forwarded to the Board for appellate adjudication.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The Veteran should be scheduled for a Board 
video conference hearing in connection with 
this appeal.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

